SECURITY AGREEMENT




This Security Agreement (the "Agreement") is entered into this 15th day of
December, 2010, by GENESIS FINANCIAL, INC., a Washington corporation, ("Debtor")
and John R. Coghlan, ("Secured Party").




RECITALS




A. Secured Party has loaned, or has committed to loan, to Debtor Two Hundred
Fifty Thousand Dollars ($250,000).




B. Debtor's obligation to repay the amount loaned or to be loaned is evidenced
by a promissory note in the principal amount of $250,000, dated December 15,
2010, payable to Secured Party (the "Note").




C. Debtor and Secured Party are entering into this Agreement in order to secure
Debtor's repayment obligation to Secured Party.




NOW, THEREFORE, the parties agree as follows:




1. Definitions.




(a) Collateral. The term" Collateral" means the Two Hundred Ninety Thousand
(290,000) shares of Debtor's Series "B" Preferred Stock, par value $1.00 per
share.




(b) Cure Period. The term "Cure Period" means a period of ten (10) days from the
time the Debtor receives Notice of a Default.




(c) Debtor. The term "Debtor" means Genesis Financial, Inc., a Washington
corporation.




(d) Default. A "Default" shall occur when:




(i) the Debtor fails to make any payment, when due, on any of the Obligations;
or




(ii) the Debtor breaches or fails to perform any of its other obligations under
this Agreement or any other agreement between the Secured Party and Debtor; or




(iii) the Debtor becomes insolvent; or




(iv) an action is commenced to appoint, or the





--------------------------------------------------------------------------------

Debtor consents to the appointment of, a receiver, or trustee, or other similar
official for all or any part of the Debtor's property; or




(v) the Debtor assigns any of its assets for the benefit of its creditors; or




(vi) the Debtor files or is served with a petition for relief under 11 U.S.C. §
1 et seq., or any similar state or federal statute, or a proceeding is
instituted against the Debtor seeking a readjustment of Debtor's indebtedness;
or




(vii) any of the Collateral is attached pursuant to a court order or other legal
process; or




(viii) the Debtor admits, in writing, its inability to pay its debts as they
become due; or




(ix) a court of competent jurisdiction enters an order approving a petition
seeking a reorganization of the Debtor or appointing a receiver, trustee, or
other similar official of substantially all of Debtor's assets.




(e) Note. The term "Note" means the promissory note made by Debtor and payable
to the Secured Party dated the 15th day of December, 2010 in the principal
amount of Two Hundred Fifty Thousand Dollars ($250,000).




(f) Notice. The term "Notice" means a written letter from Secured Party to
Debtor informing Debtor of Default.




(g) Obligations. The term "Obligations" means all debts, liabilities, and
obligations owed by Debtor to Secured Party, specifically including the
liabilities and obligations evidenced by the Note.




(h) Secured Party. The term "Secured Party" means John R. Coghlan.




2. Grant of Security Interest. In consideration for loan, and as security for
the prompt payment and performance of the Obligations, Debtor grants to Secured
Party a security interest in the Collateral. The Collateral shall be held by the
Debtor, unless and until a Default occurs.




3. Perfection of Security Interests. At any time, upon demand of the Secured
Party, the Debtor will execute, file, and record





--------------------------------------------------------------------------------

any notice, financing statement, or other instrument necessary to create,
continue, or perfect the security interest granted by this Agreement or to
enable the Secured Party to exercise or enforce its rights under this Agreement.




4. Power of Attorney. The Debtor grants to Secured Party an irrevocable special
power of attorney for the purpose of:




(a) Executing, in the Debtor's name, one or more financing statements,
continuation statements or other documents under the Washington Uniform
Commercial Code covering the Collateral, and naming the Debtor as "debtor" and
the Secured Party as "secured party"; and




(b) Correcting and completing any financing statements, continuation statements,
or other documents that have been signed by Debtor, or by the Secured Party on
behalf of the Debtor, pursuant to this power of attorney.




5. Warranties and Covenants. Debtor warrants and agrees that:




(a) Protection of Collateral. Except for the security interest granted by this
Agreement, Debtor owns and will keep the Collateral free and clear of liens,
security interests, or other encumbrances. No financing statement, security
agreement, or other instrument naming the Debtor as "debtor" and affecting the
Collateral exists, or is on file or recorded in any public office. Debtor will
not, without obtaining the prior written consent of the Secured Party, transfer
or encumber any part of the Collateral or any interest in the Collateral. Debtor
will not undertake any action that will impair, damage, or destroy the Secured
Party's collateral position.




(b) Performance. Debtor will perform promptly all of its Obligations.




(c) Location of Records and Collateral. Debtor's mailing address is 12314 East
Broadway Ave., Spokane Valley, WA 99216. The location of Debtor's place of
business is 12314 East Broadway Ave., Spokane Valley, WA 99216. Debtor's records
concerning the Collateral are kept at its place of business. The Collateral is
currently located at Debtor's place of business. Debtor will promptly notify the
Secured Party of any change in the location of its place of business, the
Collateral, or its records concerning the Collateral.




(d) Access to Records. Debtor will maintain full and





--------------------------------------------------------------------------------

accurate books of account, ledgers, and other written records relating to the
Collateral. Secured Party shall at all times have the right to inspect any of
Debtor's records relating to the Collateral and the right to obtain copies of
the records.




(e) Litigation. No unsatisfied judgments, decrees, or orders of any court or
governmental body are outstanding against Debtor or against the Collateral. No
proceedings are pending, nor has Debtor been threatened with the institution of
proceedings, before any court or governmental body which will affect the
financial condition of Debtor or the status of the Collateral.




(f) Payment of Taxes and Indebtedness. Debtor will promptly pay all liens,
taxes, assessments, or contributions required by law which may come due and
which are lawfully levied or assessed with respect to any of the Collateral.
Debtor will execute and deliver to Secured Party, upon demand, certificates
attesting to the timely payment or deposit of the sums owed on all such liens,
taxes, assessments, or contributions. Debtor will promptly perform the
Obligations. Debtor will fully comply with all terms and provisions of this
Agreement and all other security instruments upon which it is obligated.




(g) Power to Undertake Agreement. Debtor has the unqualified right to enter into
this Agreement and to perform its terms.




(h) No Impairment of Obligations. Until the Note has been paid in full, Debtor
will not make any agreement which is inconsistent with its Obligations unless
Debtor has obtained prior written consent from Secured Party.




(i) Inspection of Collateral. Debtor grants to Secured Party the right to visit
Debtor's premises at reasonable times during regular business hours to inspect
the Collateral.




6. Notice of Default and Cure. Secured Party shall deliver Notice of any Default
to Debtor. Debtor shall have the right to cure any Default specified under
Section 1(d)(i) or (ii) within the Cure Period. Debtor may not cure a Default
described in Section 1(d)(iii) through (ix) of this Agreement. If Debtor fails
to cure the Default within the Cure Period, or is prohibited from curing the
Default, then Secured Party may pursue any and all remedies provided in this
Agreement. Debtor agrees that receipt of Notice shall provide Debtor with
reasonable advance notice of a planned sale or other disposition of the
Collateral by Secured Party.





--------------------------------------------------------------------------------




7. Remedies. Upon Default, Secured Party shall have all rights available at law
or in equity, including all rights available under the Washington Uniform
Commercial Code. All rights and remedies granted under this Agreement shall be
deemed cumulative, and not exclusive of any other right or remedy available to
Secured Party. Secured Party retains the right, upon giving Notice to Debtor, to
bring suit on the Note, to take possession of the Collateral, and to sell,
assign, or otherwise dispose of the Collateral as permitted under Washington
law. Debtor shall be entitled to any surplus, and shall remain liable for any
deficiency remaining after disposition of the Collateral. All rights and
remedies granted under this Agreement shall be deemed cumulative and not
exclusive of any other right or remedy available to Secured Party.




8. Modifications to Be in Writing. This Agreement may not be changed orally. For
a modification of this Agreement to be effective, it must in writing and have
been signed by each party. Every right or remedy granted by this Agreement may
be exercised as often as shall be deemed expedient by Secured Party.




9. Obligations Binding on Successors. Debtor may not transfer its rights,
duties, or obligations under this Agreement without the prior written consent of
Secured Party. This Agreement, and the duties it sets forth shall bind Debtor
and its successors and assigns. All rights and powers established in this
Agreement shall benefit Secured Party and its successors and assigns.




10. Termination of Agreement. At such time as Debtor shall completely satisfy
all the Obligations, this Agreement shall terminate. At that time, Secured Party
shall deliver to Debtor the Note and any other instruments necessary to release
Secured Party's interest in the Collateral.




11. Venue. The parties to this Agreement agree that any action on this Agreement
shall be brought in a court of appropriate jurisdiction located in Spokane
County, Washington.




12. Notice. Any notice, consent, or other communication required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given either (1) when delivered personally to the party to whom it is directed
(or any officer or agent of the party), or (2) three days after being deposited
in the United States' certified or registered mail, postage prepaid, return
receipt requested, and properly addressed to the party. A communication will be
deemed to be properly addressed if sent to





--------------------------------------------------------------------------------

Debtor at 12314 East Broadway Ave., Spokane Valley, WA 99216 or if sent to
Secured Party at the same address. Debtor or Secured Party may at any time
during the term of this Agreement change the address to which notices and other
communications must be sent by providing written notice of a new address within
the United States to the other party. Any such change of address will be
effective ten (10) days after notice is given.




13. Governing Law. This Agreement will be construed and the rights, duties, and
obligations of the parties will be determined in accordance with the laws of the
State of Washington.




14. Headings. Headings used in this Agreement have been included for convenience
and ease of reference only, and will not influence the construction or
interpretation of any provision of this Agreement.




15. Entire Agreement. This Agreement represents the entire understanding of the
parties with respect to its subject matter. There are no other prior or
contemporaneous agreements, either written or oral between the parties with
respect to this subject.




16. Waiver. No right or obligation under this Agreement will be deemed to have
been waived unless evidenced by a writing signed by the party against whom the
waiver is asserted, or by the party's duly authorized representative. Any waiver
will be effective only with respect to the specific instance involved, and will
not impair or limit the right of the waiving party to insist upon strict
performance of the right or obligation in any other instance, in any other
respect, or at any other time.




17. Severability. The parties intend that this Agreement be enforced to the
greatest extent permitted by applicable law. Therefore, if any provision of this
Agreement, on its face or as applied to any person or circumstance, is or
becomes unenforceable to any extent, the remainder of this Agreement and the
application of that provision to other persons, circumstances, or extent, will
not be impaired.




18. References. Except as otherwise specifically indicated, all references to
numbered or lettered sections or subsections refer to sections or subsections of
this Agreement, and all references to this Agreement include any subsequent
amendments to the Agreement.




19. Attorneys' Fees. If any litigation or other dispute resolution proceeding is
commenced between parties to this





--------------------------------------------------------------------------------

Agreement to enforce or determine the rights or responsibilities of the parties,
the prevailing party or parties in the proceeding will be entitled to receive,
in addition to any other relief granted, its reasonable attorneys' fees,
expenses, and costs incurred preparing for and participating in the proceeding.




20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which together will
constitute a single agreement.




21. Further Assurances. Each party agrees to take any additional actions and to
make, execute, and deliver any additional written instruments that may be
reasonably required to carry out the terms, provisions, intentions, and purposes
of this Agreement.




Executed and delivered this 15th day of December, 2010.




DEBTOR

GENESIS FINANCIAL, INC.







                              

By:  Michael Kirk

Title:  Co-President




SECURED PARTY







                              

John R. Coghlan



